DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s Response After Final Action filed 5/24/22.  Claims 1-2 were amended; claims 10 and 17 were cancelled; claims 13-16 were previously withdrawn.  Claims 1-9, 11-16 are presently pending and claims 1-9, 11-12 are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 5-6 of Remarks, filed 5/24/22, with respect to the rejections of claims 1 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,377,492 to Robertson et al. have been fully considered and are persuasive.  The rejections of claims 1 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,377,492 to Robertson et al. have been withdrawn.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall Brown on 6/1/22.

The application has been amended as follows: 
“
Claim 13.	(Cancelled)
Claim 14.	(Cancelled)
Claim 15.	(Cancelled)
Claim 16.	(Cancelled)
”

Allowable Subject Matter
5.	Claims 1-9 and 11-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	As noted by Applicant in page 5 of Remarks, filed 5/24/22, independent claim 1 was amended to incorporate the previously indicated allowable subject matter from (now canceled) claim 17.  The closest prior art reference, Robertson (US Pat. 5,377,492) teaches a water collection station (33, containing weir 48) engaged with and in fluid communication with the tank (16) [see Fig. 4; col. 3, lines 58-65], but does not teach or suggest a suction box comprising a sensor, wherein the sensor measures a level of the liquid in the tank, as defined by newly amended independent claim 1.  Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, “a suction box comprising a sensor; wherein the suction box is engaged with and in fluid communication with the tank; and wherein the sensor measures a level of the liquid antimicrobial solution in the tank” in combination with all other features/limitations of the antimicrobial application system defined by claim 1.  For at least the above reasons, independent claim 1 (and therefore claims 2-9, 11-12 depending therefrom) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711